PER CURIAM.
We have duly consid-
ered the questions arising upon the petition for appeal from the decree of the District Court filed in this -cause on September 4, 1928, and the conclusion reached by us is that the decree should be affirmed. And it appearing that the amounts found to be due appellants were withheld from them pending this appeal at the instance of appellees, although appellees did not appeal from the order allowing same, we think it but right that appellants be allowed interest for the time during which the amounts due them have been thus withheld, and that the costs on appeal be divided.
Affirmed.